DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 – 18 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 9 recite, inter alia, a coating method, comprising the steps of forming a micro-fluid channel on a first surface of a first substrate, wherein the first surface is a surface to be coated of the first substrate, the micro-fluid channel is a straight two-end channel formed by pressing a second substrate on the first substrate, and a sidewall of the micro-fluid channel is the first surface of the first substrate, immersing one end of the micro-fluid channel into ink to enable the ink to fill the micro-fluid channel under action of capillary force overcoming gravity of the ink and drying the ink filling the micro-fluid channel to form a thin film on the first surface of the first substrate.  The novelty of the method is that the micro-fluid channel is a straight two-end channel formed by pressing a second substrate on the first substrate and a sidewall of the micro-fluid channel is the first surface of the first substrate and immersing one end of the micro-fluid channel into ink to enable the ink to fill the micro-fluid channel under action of capillary force overcoming gravity of the ink.  Moreover, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 10 – 18 recite, inter alia, a manufacturing method of a display substrate, comprising the steps of manufacturing a first film layer of the display substrate in the following manner: providing a first substrate on which the first film layer is to be manufactured, forming a micro-fluid channel on a first surface of the first substrate, wherein the first surface is a surface on which the first film layer is to be manufactured, the micro-fluid channel is a straight two-end channel formed by pressing a second substrate on the first substrate, and a sidewall of the micro-fluid channel is the first surface of the first substrate, immersing one end of the micro-fluid channel into ink to enable the ink to fill the micro-fluid channel under action of capillary force overcoming gravity of the ink and drying the ink filling the micro-fluid channel to form the first film layer on the first surface of the first substrate.  The novelty is forming the micro-fluid channel as a straight two-end channel formed by pressing a second substrate on the first substrate, and a sidewall of the micro-fluid channel is the first surface of the first substrate and immersing one end of the micro-fluid channel into ink to enable the ink to fill the micro-fluid channel under action of capillary force overcoming gravity of the ink. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 4, 2021